EXHIBIT 10.1

Amended and Restated Change of Control Agreement
 
Matritech, Inc. (the “Company”) and the undersigned employee (“Executive”)
hereby enter into this Amended and Restated Change of Control Agreement
(“Agreement”), effective June 11, 2007.  This Agreement replaces and supersedes
the original Change of Control Agreement between the parties dated March 16,
2006.


1.           Purpose.  The Company considers it essential to the best interests
of its stockholders to foster the continuous and dedicated employment of its
executive officers and other key management personnel.  The Compensation
Committee of Board of Directors of the Company recognizes, however, that
competition for key management personnel is keen and that, as a small publicly
held corporation, the Company may face special challenges in ensuring the
continued commitment of its management.  To assist in ensuring that executive
officers and other key management personnel do not become distracted or consider
leaving the employ of the Company due to concerns about their employment
security in the event of a possible Change in Control (as defined in Section 2
hereof), the Committee has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of selected
members of the Company’s management, including the Executive.  Nothing in this
Agreement shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.


2.           Definitions.


(a)             
“Change of Control Transaction” shall mean any transaction involving the
occurrence of (x) a change in the ownership of the Company (as defined in
section 1.409A-3(g)(5)(v) of the proposed regulations under Internal Revenue
Code section 409A or any similar provisions of any successor regulations), or
(y) a change in effective control of the Company (as defined in section
1.409A-3(g)(5)(vi) of the proposed regulations under Internal Revenue Code
section 409A or any similar provisions of any successor regulations) or (z) a
change in the ownership of a substantial portion of the assets of the Company
(as defined in section 1.409A-3(g)(5)(vii) of the proposed regulations under
Internal Revenue Code section 409A or any similar provisions of any successor
regulations).



(b)             
“Good Reason” shall mean (a) any substantial diminution, without the Executive’s
prior written consent, in duties and responsibilities, as in effect immediately
prior to the Change of Control Transaction; (b) any reduction in the Executive’s
base salary,  target annual bonus or benefits as in effect on the date hereof or
as



 
1

--------------------------------------------------------------------------------

 


          
the same may be increased prior to the Change of Control Transaction, except for
across-the-board salary or benefit reductions similarly affecting all or
substantially all management employees; or (c) any requirement by the Company
that the Executive perform his/her principal duties at a location more than 50
miles radius from the location at which the Executive performed such duties
immediately prior to the Change of Control Transaction.

 
3.           Entitlement to Change of Control Severance Benefits.  In the event
the Executive’s employment with the Company is terminated by the Company without
cause within three (3) months prior to or within twelve (12) months after a
Change of Control Transaction (as defined herein) or in the event the Executive
terminates his/her employment for Good Reason (as defined herein) within twelve
(12) months after a Change of Control Transaction, the Executive shall receive
compensation as set forth in Section 4 of this Agreement, provided, however,
that in order to obtain benefits following a termination by the Executive for
Good Reason, the Executive must give written notice to the Company within 90
days of when the Executive first becomes aware of the grounds providing Good
Reason for termination and further provided that the Executive’s entitlement, if
any, to Change of Control Severance Benefits shall automatically cease in the
event the Executive violates any covenant or agreement contained in Section 6
hereof or in the Non-Disclosure and Inventions Agreement previously executed by
the Executive (or any substitute or successor agreement of similar import which
the Executive may hereafter enter into with the Company).


4.           Change of Control Severance Benefits.  The compensation to be
provided to the Executive by the Company if the Executive becomes entitled to
Change of Control Severance Benefits under this Agreement shall include: (a)
base salary at the rate in effect as of the date of termination or, if the
Executive has terminated his/her employment for Good Reason due to a reduction
in his or her base salary, the annual rate of base salary in effect immediately
prior to such reduction, (b) annual bonus, in cash, at the target percentage of
base salary in effect as of the date of termination or, if the Executive has
terminated his/her employment for Good Reason due to a reduction in his or her
base salary or target annual bonus, the target percentage of base salary in
effect immediately prior to such reduction and (c) health insurance, life
insurance and disability insurance received by the Executive as of the date of
termination or, if the Executive has terminated his/her employment for Good
Reason due to a reduction in his or her benefits, the benefits received by the
Executive immediately prior to such reduction (collectively, the “Change of
Control Severance Benefits”).


5.           Payment of the Change of Control Severance Benefits.  The Change of
Control Severance Benefits described in clauses (a), (b) and (c) of Section 4
above shall be provided to the Executive for a period of twelve (12) months
following termination of employment; provided that such number of months of base
salary and target annual bonus shall determine the amount of payments to be made
under clauses (a) and (b) of Section 4, but the timing of payments shall be
governed by this Section 5.  Payments to
 
 
2

--------------------------------------------------------------------------------

 
be made by the Company to the Executive pursuant to clauses (a) and (b) of
Section 4 hereof shall initially be made on whatever the then customary payment
schedule is for compensation of executive employees of the Company (i.e.
monthly, bi-weekly, or the like).  However, all payments due under clauses (a)
and (b) of Section 4 of this Agreement but not yet made on or before March 12 of
the first calendar year following the termination which results in entitlement
to the Change of Control Severance Benefits shall be accelerated and paid on
that March 12 date.


The payments to be made pursuant to clauses (a) and (b) of Section 4 and the
benefits to be provided pursuant to clause (c) of Section 4 shall not be
considered employee compensation or be subject to tax withholding by the
Company.  Rather they shall be made in exchange for the Executive’s covenant not
to compete, as set forth in Section 6(a) hereof.  If, at any time, the payments
made pursuant to clauses (a) and (b) of Section 4 and benefits provided pursuant
to clause (c) of Section 4 are determined by any state or federal taxing
authority to be employee compensation, then the Company agrees to pay its share
of FICA and Medicare tax on such payments, plus any interest or penalty that may
be due as a result of the taxing authority’s determination and that relates to
the Company’s unpaid tax.


In the event the Executive secures a new employment position during the period
of the Company’s continuing payment of compensation to him/her, the Executive
shall promptly notify the Company of the commencement of the new employment
position and shall inform the Company of the extent to which benefits to be
provided by the Company under clause (c) above are duplicative of benefits then
available to the Executive through his/her new employment position.  To the
extent that the benefits to be provided by the Company hereunder are
duplicative, the Company shall be entitled to cease provision of such
benefits.  Nothing contained herein shall, however, be construed as reducing the
obligation of the Company to continue to make the payment due under clauses (a)
and (b) of Section 4.


The Company agrees that, if the Executive’s employment by the Company is
terminated and the Executive becomes entitled to receive any Change of Control
Severance Benefits hereunder, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Sections 5 or 7 hereof.  Further, except
for the possible abatement of fringe benefits described in clause (c) of Section
4 in the circumstances set forth in the preceding paragraph, and the possible
reduction of payments as a result of the application of the provisions of
Section 8 hereof, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by self-employment or consulting, by retirement
benefits, by disability benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
6.           Non-competition; Non-solicitation.
 
(a)  Non-compete.  The Executive acknowledges that he/she has gained or will
gain extensive and valuable experience and knowledge in the business conducted
by the Company and has had or will have extensive contacts with the customers,
suppliers, investors, employees and/or consultants of the Company.  The
Executive recognizes that it is critical to the ongoing success of the Company
that it preserve its goodwill and protect its proprietary rights and its other
important business interests.


Accordingly, the Executive agrees that he/she will not, while employed by the
Company and, in the event the Executive becomes entitled to receive Change of
Control Severance Benefits hereunder, for the duration of time covered by the
payments under clauses (a) and (b) of Section 4 of this Agreement (without
regard to the acceleration of payment provisions of Section 5), directly or
indirectly, engage in (whether as an officer, employee, consultant, director,
proprietor, agent, partner or otherwise) or have an ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business engaged in competition with the Company or any of
its subsidiaries or affiliates in the business of development, manufacture,
marketing, distribution and licensing of cancer diagnostic technologies,
products and services.  It is agreed that ownership of no more than 4.9% of the
outstanding voting stock of a corporation shall not constitute a violation of
this provision.  In recognition of the fact that the Company’s business is
global, the territory to which the restrictions contained in this Section 6(a)
shall apply shall be worldwide.


The Company may, in its sole discretion, waive the foregoing restrictions or
their application in any particular circumstance and may condition any such
waiver upon receipt of assurances satisfactory to the Company, from the
Executive and/or others, that the Executive’s proposed activity will not
adversely affect the Company’s goodwill, proprietary rights or other important
business interests.


(b)  Non-solicitation.  The Executive agrees that he/she will not, while
employed by the Company and, in the event the Executive becomes entitled to
receive Change of Control Severance Benefits hereunder, for the duration of time
covered by the payments under clauses (a) and (b) of Section 4 of this Agreement
(without regard to the acceleration of payment provisions of Section 5), recruit
or otherwise solicit, entice and induce (i) any persons or companies who are or
have recently been customers, suppliers or business patronage of the Company or
any of its subsidiaries or affiliates if such solicitation is for the purpose
of, or results in, competition with the Company or any of its subsidiaries or
affiliates, or (ii) any employees of the Company or any of its subsidiaries or
affiliates to terminate their employment with, or otherwise cease their
relationships with the Company or any of its subsidiaries or affiliates, in
order to engage in any activity for any business, firm, corporation or any other
entity that conducts research with respect to, develops, produces or
manufactures any products or technologies or provides services similar to those
developed, produced, manufactured or provided by the Company.


 
4

--------------------------------------------------------------------------------

 
7.           Other Change of Control Payments.  In the event of a Change of
Control Transaction, the Executive shall receive, in a lump sum payment paid
within thirty (30) days of the Change of Control Transaction, (i) a pro-rated
incentive bonus based on the portion of the then current fiscal year completed
at the time of the Change of Control Transaction compared to the Executive’s
target annual bonus for such year and (ii) all deferred compensation, if any,
then maintained in the Executive’s account, including without limitation all
restricted stock issued pursuant to the Amended and Restated Management Bonus
Plan, whether or not otherwise vested, and all other restricted stock which by
the terms of the individual restricted stock award agreement is to be vested
upon an Acquisition (as defined in such individual agreements).  All payments to
be made by the Company under this Section 7 shall be net of any tax or other
amounts required to be withheld by the Company under applicable law.


8.           Application of Section 280G of the Internal Revenue Code.  If the
payments and benefits provided for in this Agreement, together with any other
payments or benefits which the Executive has the right to receive from the
Company (or any of its subsidiaries or affiliates), would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code) or
would otherwise be non-deductible by the Company as a result of application of
any similar statutory or regulatory provision, the Executive shall receive
either (a) all compensation and benefits provided for him or her under this
Agreement or (b) the maximum of compensation and benefits that will avoid an
excess parachute payment under Section 280G, whichever would provide the greater
after-tax benefit to the Executive.   In the event that clause (b) of this
Section 8 provides the greater after-tax benefit, the Executive shall be
entitled to select the items to be abated, provided that if the Executive fails
to make such selection within forty-five (45) days after the Company has given
notice of the need for such abatement, the Company may determine the method of
such abatement in its sole discretion.  If the Executive is to receive benefits
under clause (b) of this Section 8 and through error or otherwise the Executive
receives payments, together with other payments the Executive has the right to
receive from the Company (or its affiliates or subsidiaries) in excess of 2.99
time the Executive’s base amount, the Executive agrees to immediately refund the
overpayment to the Company, together with interest thereon at the applicable
Federal rate determined under Section 1274(d) of the Code, compounded annually,
or at such other rate as may be required in order that no such payments shall be
nondeductible to the Company by reason of the operation of Section 280G or any
similar statutory or regulatory provision.


9.           Notices.  Any notice, request, demand, and other communication
provided for or permitted by this Agreement shall be sufficient if in writing
and delivered in person or sent by registered or certified mail, postage
prepaid, or by overnight delivery service, to the Executive at the last address
the Executive has filed in writing with the Company, or to the Company at its
main office, attention of the Board of Directors.


10.         Amendments.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.


 
5

--------------------------------------------------------------------------------

 
11.         Assignment.  Except for an assignment by the Company in connection
with a Change of Control Transaction in which the successor, if other than the
Company, shall assume and agree to perform this Agreement in writing, neither
the Company nor the Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other party, and without such consent any attempted transfer
shall be null and void and of no effect.  This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of the Executive’s death after he/she becomes entitled to the Change of
Control Severance Benefits or other Change of Control Payments but prior to the
completion by the Company of all payments due him or her under this Agreement,
the Company shall continue such payments to the Executive’s beneficiary
designated in writing to the Company prior to his or her death (or to his or her
estate, if the Executive fails to make such designation).


12.    Entire Agreement; Integration with Employment Agreement dated July 1,
1998.  Except as expressly set forth herein, this Agreement supersedes all prior
Agreements, whether written or oral with respect to the subject matter
hereof.  Notwithstanding the foregoing, the Non-Disclosure and Inventions
Agreement executed by the Executive (or any substitute or successor agreement of
similar import which the Executive may hereafter enter into with the Company)
and individual restricted stock award agreements executed prior to or after this
Agreement between the Executive and the Company shall remain in full force and
effect in accordance with its terms.


Any termination of employment which triggers entitlement to benefits under
Section 3 of this Agreement shall also be deemed to constitute notice of
termination of employment under the Employment Agreement dated July 1, 1998 by
and between the Executive and ADL GmbH (now Matritech GmbH).  The Executive and
the Company agree that all benefits described in Section 4 of this Agreement
that are paid to the Executive shall directly reduce any damages or other
payments to which the Executive may be entitled due to termination of the
Employment Agreement or otherwise under the laws of Germany.


13.         Obligations of Successors.  In addition to any obligations imposed
by law upon any successor to the Company, the Company will use commercially
reasonable efforts to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


14.         Dispute Resolution.  In the event of any dispute between the Company
and the Executive as to any claim arising out of or relating to this Agreement
or the breach thereof, the parties shall endeavor in good faith to settle the
dispute through mediation using a professional mediator mutually selected by
them.  If the dispute has not been
 
 
6

--------------------------------------------------------------------------------

 
resolved within 90 days, either party shall be free to pursue legal remedies, at
law or in equity.


15.         Severability.  If any term or provision of this Agreement is
declared by a court of competent jurisdiction to be invalid or unenforceable for
any reason, this Agreement shall remain in full force and effect, and either (a)
the invalid or unenforceable provision shall be modified to the minimum extent
necessary to make it valid and enforceable, or (b) if such a modification is not
possible, this Agreement shall be interpreted as if such invalid or
unenforceable provisions were not a part hereof.


16.         Governing Law and Venue. This Agreement shall be construed and
enforced in accordance with the substantive law of the Commonwealth of
Massachusetts, without giving effect to its conflicts of law principles.  The
parties agree that any litigation pertaining to this Agreement shall be
maintained exclusively in the courts of general jurisdiction located in
Massachusetts, and each party agrees to submit to the jurisdiction and venue of
any such court.  Notwithstanding the foregoing, the Company shall be entitled to
file litigation against the Executive in any jurisdiction where by Company deems
it necessary or advisable to do so in order to enforce the provisions of Section
6 hereof.


In Witness Whereof, the parties have executed this Agreement effective as of
June 11, 2007.
 
 

Matritech, Inc.      Executive                      
By:  /s/ David L. Corbet
   
/s/ Franz Maier
 
Its President and COO
     

 

 
                                                                                    








        
           



 
 
7

--------------------------------------------------------------------------------

 